DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 2013/0125924 (“Martin-Regalado”).
Regarding claim 1, Martin-Regalado teaches an optical fiber cable (300), the cable comprising: a cable jacket (303, 304) defining a cable core (Fig. 3); and a plurality of fiber bundles (110) extending longitudinally through the core, wherein each fiber bundle comprises a plurality of optical fibers and a combination of color schemes, a first color scheme being a base color that uniquely identifies an individual fiber, and a second color scheme that uniquely identifies each individual bundle based on a common color of one element in the bundle (par. [0073]).
Regarding claim 2, Martin-Regalado teaches that the base color is selected from a group of base colors including blue, orange, green, brown, slate, white, red, black, yellow, violet, rose and aqua (par. [0075]).
Regarding claim 3, Martin-Regalado teaches that the common color is selected from a group of base colors including blue, orange, green, brown, slate, white, red, black, yellow, violet, rose and aqua (par. [0075]).
Regarding claim 4, Martin-Regalado teaches a ring mark on the element in each individual bundle having the common color (pars. [0014], [0015], [0078]).
Regarding claim 5, Martin-Regalado teaches that the plurality of optical fibers comprises two optical fibers, wherein a first optical fiber is colored according to the first color scheme and a second optical fiber is colored according to the second color scheme (Fig. 3; par. [0075]).
Regarding claim 6, Martin-Regalado teaches that a binder material (301) is used to segregate the plurality of optical fibers into each respective fiber bundle.
Regarding claim 7, Martin-Regalado teaches that the binder material is a thin film binder (Fig. 3; par. [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Martin-Regalado in view of US 5,111,523 (“Ferlier”).
	Martin-Regalado teaches the limitations of the base claim 6. Martin-Regalado does not explicitly teach that the binder material is tinted or provided with a colored identification. Ferlier teaches a binder material that is tinted or provided with a colored identification (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the binder material of Martin-Regalado so as to be tinted or provided with a colored identification, as taught by Ferlier. The motivation would have been to further aid in fiber identification.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Martin-Regalado in view of Ferlier, as applied to claim 8 above, and further in view of 
US 2016/0341922 (“Bauco”).
	Martin-Regalado in view of Ferlier renders obvious the limitations of the base claim 8. Martin-Regalado does not explicitly teach that the binder material is semi-transparent to allow simultaneous identification of the fibers contained within the binder material. Bauco teaches a binder material that is semi-transparent (par. [0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the binder material of 
Martin-Regalado so as to be semi-transparent, as taught by Ferlier. The motivation would have been to further aid in fiber identification.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Martin-Regalado.
	Martin-Regalado teaches the limitations of the base claim 1. Martin-Regalado does not explicitly teach that the plurality of optical fibers includes at least ninety-six optical fibers. However, such a modification would appear to merely involve duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the cable of Martin-Regalado such that the plurality of optical fibers includes at least ninety-six optical fibers. The motivation would have been to allow for routing of additional individually identifiable optical fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883